Exhibit 10.10



Summary of Outside Director Compensation
 
As of October 8, 2008, taking into account changes made by the Board of
Directors of Centex Corporation (the “Corporation”) effective on that date, each
outside director will receive the following compensation for his or her
services:
 
        ●     The compensation package consists of annual compensation having a
value of $265,000.  No separate meeting fees will be payable for attending board
and committee meetings.
 
$65,000 of the annual compensation amount will be paid in the form of cash,
payable in monthly installments.
 
$100,000 of the annual compensation amount will be paid in the form of
restricted stock units, to be awarded at the beginning of the Board year
commencing immediately after the annual meeting of stockholders (with a grant
date delayed, if applicable, until after publication of quarterly earnings in
accordance with the Corporation’s grants and equity awards policy).  The number
of units awarded will be based on the market price of the Corporation’s common
stock on the date of grant. Restricted stock units will vest 100% on the date of
grant, but shares of the Corporation’s common stock will not be distributed (and
cannot be transferred) until the third anniversary of the date of grant.  If a
director leaves the Board for any reason (other than for cause, as determined by
the Board) before the distribution date, the award will continue in effect and
distribution of the Corporation’s common stock will be made on the distribution
date.  If a director is removed for cause, the restricted stock units will be
forfeited.  The restricted stock units will not have a deferral feature, so
there will be no deferral of the distribution date beyond the third anniversary
of the grant date.  Dividends in the form of additional restricted stock units
(if awarded on the underlying common stock) will accrue from the date of grant
until the distribution date, and will be paid to the directors on the
distribution date.  These restricted stock unit awards will be made under the
Corporation’s stockholder-approved Centex Corporation 2003 Equity Incentive Plan
(the “Plan”) and will be governed by that plan and the terms of restricted stock
unit award agreements.  Directors previously received restricted stock awards
instead of restricted stock units.  Previously awarded restricted stock will not
be converted to restricted stock units.
 
$100,000 of this annual compensation amount will be paid in the form of stock
options, to be awarded at the meeting of the Board of Directors held in July
after the Board service year for which the options are granted (with a grant
date delayed, if applicable, until after publication of quarterly earnings in
accordance with the Corporation’s grants and equity awards policy).  Unlike the
restricted stock unit awards, which are made at the beginning of a Board year,
stock options are awarded in arrears after the Board year has ended.  The number
of shares of common stock subject to these awards will be determined based on
the Black-Scholes valuation methodology as of the date of grant.  Options
granted to directors will vest upon grant.  If a director leaves the Board for
any reason (other than for cause, as determined by the Board) prior to the
awarding of stock options for the year, the director will be granted a full (not
a pro-rated) stock option award upon separation from service.  The exercise
price will be the Corporation's common stock price on the date of grant.  The
option award will not be exercisable until the other directors receive their
stock option grants for the same Board year and the option will have a shorter
exercise period than the normal expiration date, as provided in the Plan.  If a
director is removed for cause prior to stock options being granted, no stock
option award will be made to such director.  These stock option awards will be
made under the Plan and will be governed by that plan and the terms of stock
option award agreements.
 
Directors joining the Board during a Board year will receive a pro-rata portion
of the compensation based upon the effective date of their election to the
Board.  New directors will receive a restricted stock unit award and begin
receiving monthly installments of their cash compensation upon their election to
the Board.
 
        ●     The chairperson of the Audit Committee will receive additional
compensation of $25,000, payable in cash in monthly installments.  The
chairperson of each of the Compensation and Management Development Committee,
the Corporate Governance and Nominating Committee and the 2009 Special
Initiatives Committee will receive additional compensation of $20,000, payable
in cash in monthly installments.
 

        ●     The lead director will receive additional compensation of $35,000,
payable in cash in monthly installments.


        ●     Directors will be entitled to other compensation pursuant to
existing plans in which they are eligible to participate.
 
The plan for outside director compensation is customarily reviewed by the
Corporation’s Board of Directors at or before its July 2009 meeting and is
subject to change until it is set for the coming year at that meeting.  For
example, in February 2009, the outside directors agreed to forgo their stock
option awards that would otherwise have been granted in July 2009 for the
preceding Board service year.
 

 
 
 

--------------------------------------------------------------------------------

 
